Citation Nr: 1120854	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-12 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from December 1966 to December 1968, including 11 months, 27 days in Vietnam.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  In several communications, the Veteran has contended that an acquired psychiatric disorder diagnosed as depression resulted from his service.  Therefore, the issue on appeal is more accurately described as stated on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for PTSD was denied in 2005.  The last supplemental statement of the case was issued in April 2009.  Since that time, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f), the regulation governing claims for service connection for PTSD.  The evidentiary standards for establishing the occurrence of an in- service stressor for non-combat Veterans has been liberalized.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  

Essentially, the amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Under the amended regulation, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device, incoming artillery, rocket, or mortar fire, sniper fire, or the like, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (as amended effective in July 2010).  

The Veteran contends that the base where he was stationed came under rocket, artillery, or small-arms fire.  The Veteran further contends that, because of his military occupational specialty as a petroleum storage specialist, and his close proximity to fuel storage many hours at a time, he found such attacks particularly stressful.  He has also stated that he was assigned to guard duty at times.  Given the Veteran's contentions, his claim must be reviewed under the amended regulation.  The agency of original jurisdiction has been unable to verify stressors previously alleged by the Veteran.  However, objective records should be available which disclose whether the base at which the Veteran was stationed came under rocket, mortar, or small-arms fire while the Veteran was stationed there, and which disclose how much ammunition was used at the base to respond to enemy action.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should conduct any development necessary, to include obtaining information about enemy attacks on the An Khe military base while the Veteran was stationed there, apparently from May 1967 to May 1968.  

2.  After conducting any additional development deemed necessary, to include obtaining the Veteran's VA treatment records from March 2006 to the present, the AOJ should reconsider the claim on appeal.  

3.  If the claim cannot be granted based on the evidence after development, the Veteran should be afforded VA psychiatric examination to determine the etiology of any currently diagnosed psychiatric disorder.  Development regarding verification of stressors, if conducted, should be summarized for the examiner.  The claims folder should be reviewed by the examiner.  Review should be noted in the examination report.  All appropriate tests and studies should be conducted.  The examiner should address the following:

(a) The examiner should identify each current psychiatric disorder.  The examiner should state whether the Veteran has a diagnosis of PTSD consistent with the criteria for a diagnosis under the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

(b) The examiner shall opine as to whether it is at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disability, including PTSD, if diagnosed, is related to the Veteran's military service, to include fear of hostile military or terrorist activity.  In doing so, the examiner must acknowledge any reports of a continuity of psychiatric symptoms since service.

The rationale for all opinions expressed should be provided.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


